445 F.2d 298
UNITED STATES of America, Plaintiff-Appellee,v.Dwight DANIEL, Defendant-Appellant.No. 71-1326 Summary Calendar.**Rule 18, 5th Cir. See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 431 F.2d 409, PartI (5th Cir.1970).
United States Court of Appeals, Fifth Circuit.
July 9, 1971.

Roger R. Auman, Trenton, Ga.  (court-appointed), for defendant-appellant.
Wayman G. Sherrer, U.S. Atty., Albert C. Bowen, Jr., Asst. U.S. Atty., Birmingham, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Alabama; Clarence W. Allgood, District Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Judgment affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)